Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 11, 2008 EATON VANCE CORP. (Exact name of registrant as specified in its charter) Maryland 1-8100 04-2 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) 255 State Street, Boston, Massachusetts (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (617) 482-8260 Page 1 INFORMATION INCLUDED IN THE REPORT Item 1.01. Entry into a Material Definitive Agreement Registrant has entered into a definitive agreement to acquire 100% of the equity of M.D. Sass Tax Advantaged Bond Strategies, L.L.C. as described in Registrants news release dated November 10, 2008, a copy of which is filed herewith as Exhibit 99.1 and incorporated herein by reference and the Purchase Agreement, a copy of which is filed herewith as Exhibit 10.1 and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits Financial Statements of M.D. Sass Tax Advantaged Bond Strategies, L.L.C. are not required to be included herein pursuant to Section 3.05(b)(2)(i) of Regulation S-X. The following exhibits are filed as part of this report: *10.1 Purchase Agreement, dated as of November 10, 2008, by and among M.D. Sass Tax Advantaged Bond Strategies, L.L.C., a Delaware limited liability company, M.D. Sass Investors Services, Inc., a Delaware corporation, 1185 Advisors, L.L.C., a Delaware limited liability company, James H. Evans, and Eaton Vance Management, a Massachusetts business trust and wholly owned subsidiary of the Registrant. 99.1 Copy of registrant's news release dated November 10, 2008. * Certain exhibits and schedules to this Exhibit were omitted in accordance with Item 601(b)(2) of Regulation S-K. A copy of any omitted exhibit or schedule will be furnished to the Commission upon request. Page 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EATON VANCE CORP. (Registrant) Date: November 11, 2008 /s/ Robert J. Whelan Robert J. Whelan, Chief Financial Officer Page 3 EXHIBIT INDEX Each exhibit is listed in this index according to the number assigned to it in the exhibit table set forth in Item 601 of Regulation S-K. The following exhibit is filed as part of this report: Exhibit No . Description 10.1 Copy of Purchase Agreement, dated as of November 10, 2008, by and among M.D. Sass Tax Advantaged Bond Strategies, L.L.C., a Delaware limited liability company, M.D. Sass Investors Services, Inc., a Delaware corporation, 1185 Advisors, L.L.C., a Delaware limited liability company, James H. Evans, and Eaton Vance Management, a Massachusetts business trust and wholly owned subsidiary of the Registrant. 99.1 Copy of registrants news release dated November 10, 2008. Page 4 Exhibit 10.1 EXECUTION VERSION PURCHASE AGREEMENT by and among M.D. SASS TAX ADVANTAGED BOND STRATEGIES, L.L.C. M.D. SASS INVESTORS SERVICES, INC. 1185 ADVISORS, L.L.C. JAMES H. EVANS and EATON VANCE MANAGEMENT Dated as of November 10, 2008 PI-2074303 v15 TABLE OF CONTENTS Page Section 1. Closing; Payments, Holdback and Adjustments 1 1.1 Closing and Initial Payment 1 1.2 Deferred Payments to Sellers 2 1.3 Second Deferred Payments to 1185 Advisors 4 1.4 Holdback 4 1.5 Client Consents Adjustment 5 1.6 Post-Closing Adjustment 7 1.7 Allocation of Payments 8 1.8 Dissolution of the Company 9 1.9 Short-Term Closing Date Account Revenue 9 1.10 Disputes 10 Section 2. Representations and Warranties of Sellers and the Company 10 2.1 Power and Authority 10 2.2 Title, Capitalization, etc 11 2.3 No Conflicts, etc 12 2.4 Status 12 2.5 Investments and Subsidiaries; Transfer of Assets 13 2.6 Financial Statements 13 2.7 Regulatory Documents 14 2.8 Ineligible Persons 14 2.9 Investment Contracts and Clients 14 2.10 Wrap-Fee Programs 15 2.11 Fund-Related Issues 16 2.12 Undisclosed Liabilities, etc 18 2.13 Absence of Changes 19 2.14 Tax Matters 20 2.15 Assets 21 2.16 Real Property 22 2.17 Contracts 22 2.18 Intellectual Property 22 2.19 Insurance 23 2.20 Litigation 23 2.21 Compliance with Laws and Instruments; Consents 24 2.22 Environmental Matters 25 2.23 Affiliate Transactions 25 2.24 Employees, Labor Matters, etc 25 2.25 Employee Benefit Plans and Related Matters; ERISA 26 2.26 Bank Accounts 26 2.27 Brokers, Finders, etc 26 2.28 No Convictions, Sanctions or Other Violations 27 2.29 Performance Records 27 2.30 GIPS Compliance 27 i 2.31 No Other Representations or Warranties 28 Section 3. Representations and Warranties of Buyer 28 3.1 Status; Authorization, etc 28 3.2 No Conflicts, etc 29 3.3 Brokers, Finders, etc 29 3.4 Purchase for Investment 29 3.5 Statutory Disqualification 29 3.6 Litigation 30 3.7 Financial Capability 30 Section 4. Covenants of Sellers, the Company, and Evans 30 4.1 Conduct of Business 30 4.2 No Solicitation 33 4.3 Access and Information 33 4.4 Subsequent Financial Statements and Reports; Filings 34 4.5 Public Announcements 35 4.6 Noncompetition / Nonsolicitation 35 4.7 Further Actions 37 4.8 Client Consents 38 4.9 Settlement of Intercompany Accounts and Borrowings 38 4.10 Termination of Company Operating Agreement 38 Section 5. Covenants of Buyer 38 5.1 Public Announcements 38 5.2 Further Actions 39 5.3 Subsequent Reports 39 5.4 Use of Name 40 5.5 License Grant 40 5.6 Employee Matters 40 Section 6. Certain Additional Covenants 41 6.1 Taxes 41 6.2 Transitional Arrangements 42 6.3 Termination of Natixis Agreements 42 Section 7. Conditions Precedent 43 7.1 Conditions to Obligations of Each Party 43 7.2 Conditions to Obligations of Buyer 43 7.3 Conditions to Obligations of Sellers, the Company and Evans 45 Section 8. Termination 46 8.1 Termination 46 8.2 Effect of Termination 46 Section 9. Indemnification 47 9.1 Indemnification by Sellers 47 ii 9.2 Indemnification by Buyer 48 9.3 Indemnification Procedures 48 9.4 Survival of Representations and Warranties, etc 49 9.5 Exclusive Remedy 50 9.6 Other 50 Section 10. Definitions 50 10.1 Terms Generally 50 10.2 Certain Terms 51 Section 11. Miscellaneous 63 11.1 Expenses 63 11.2 Notices 64 11.3 Governing Law, etc 65 11.4 Sellers Representative 66 11.5 Binding Effect 67 11.6 Assignment 67 11.7 No Third Party Beneficiaries 67 11.8 Amendment; Waivers, etc 67 11.9 Specific Performance 67 11.10 Entire Agreement 67 11.11 Confidentiality 68 11.12 Business Trust 68 11.13 Severability 68 11.14 Headings 69 11.15 Counterparts 69 iii EXHIBITS: Exhibit A Form of Administrative Services Agreement Exhibit B Form of Transition Services Agreement Exhibit C Forms of Releases Exhibit D Opinion of Weil, Gotshal & Manges LLP Exhibit E Opinion of K&L Gates LLP Exhibit F List of Consent by Notice Clients SCHEDULES: Schedule 1.5(a) Signing Date Clients and Fee Revenues Schedule 1.7 Allocation of Payments Schedule 2.2(b)(i) Company Operating Agreement Schedule 2.2(b)(ii) Interest Ownership Schedule 2.3(a) Sellers Conflicts Schedule 2.3(b) Company Conflicts Schedule 2.4 Jurisdictions (Qualified or Licensed) Schedule 2.5 Company Investments and Subsidiaries Schedule 2.7 Government Authorities Schedule 2.9(a) Investment Advisory Clients Schedule 2.9(e) Paid Solicitation Schedule 2.9(f) Refunds Schedule 2.10 Wrap-Fee Programs Schedule 2.11(k) Securities Exceptions Schedule 2.11(o) Fund Financial Information Schedule 2.11(q) Fund-Related Material Adverse Events Schedule 2.13(j) Organizational Documents Amendments Schedule 2.14(a) Tax Exceptions Schedule 2.14(a)(iii) Tax Challenges Schedule 2.14(b) Tax Claims Schedule 2.14(c) Tax Audits Schedule 2.14(f) Post-Closing Tax Inclusions Schedule 2.15(a)(i) Asset Exceptions Schedule 2.15(a)(ii) Assets Schedule 2.17(a) Contracts Schedule 2.17(b) Contracts Affected by Agreement Schedule 2.18(a) Owned Intellectual Property Schedule 2.18(b) Intellectual Property Exceptions Schedule 2.18(c) Intellectual Property Licensing Schedule 2.18(d) Intellectual Property Infringement Schedule 2.18(e) Intellectual Property Litigation Schedule 2.18(f) Intellectual Property Registration Exceptions Schedule 2.19 Insurance Policies Schedule 2.20 Litigation Schedule 2.21(b)(i) Government Approvals for Agreement Schedule 2.21(b)(ii) Government Approvals for Business Schedule 2.23(a) Affiliate Transactions iv Schedule 2.23(b) Affiliate Relationships Schedule 2.25(b) Employee Benefit Plans Exceptions Schedule 2.26 Bank Accounts Schedule 2.27 Brokers and Finders Schedule 2.29 Investment Decision Makers Schedule 2.30(a)(i) Composites Schedule 2.30(a)(ii) Composites Decision Makers Schedule 5.6 Offerees Schedule 7.2(d) Resignations Schedule 10.2 Knowledge v PURCHASE AGREEMENT This PURCHASE AGREEMENT, dated as of November 10, 2008 (this  Agreement ), is made by and among M.D. Sass Tax Advantaged Bond Strategies, L.L.C., a Delaware limited liability company (the  Company ), M.D. Sass Investors Services, Inc., a Delaware corporation (
